 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JULIE DALESSIO,                                  CASE NO. C17-642 MJP

11                                 Plaintiff,                MINUTE ORDER

12                   v.

13          UNIVERSITY OF WASHINGTON, et
            al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18

19
            The Court is in receipt of Plaintiff’s Motion for Reconsideration. Dkt. No. 184. The
20
     Court calls for a response from Defendants. The response shall not exceed 12 pages and must be
21
     filed no later than July 3, 2019. No reply brief from Plaintiff is authorized without further order
22
     of the Court.
23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 2         Filed June 21, 2019.

 3
                                                    William M. McCool
 4                                                  Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
